In an action to recover damages for breach of contract, etc., the plaintiff appeals from an order of the Supreme Court, Nassau County (Robbins, J.), entered April 6, 1990, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, without costs or disbursements.
On December 26, 1984, the defendant publishing company, Todd & Honeywell, Inc., entered into a contract with the plaintiff, Eleanor Walz, whereby it agreed to publish the plaintiff’s novel and the plaintiff agreed to pay it $11,000 for publishing the novel. The contract was signed on behalf of the corporate defendant by its president Andrew Eastwood, who is also a defendant herein.
Approximately four years later, the plaintiff commenced this action against the corporate defendant and Eastwood. The defendants moved for summary judgment, which was granted by the Supreme Court.
We find that the court properly determined that no action could stand against Eastwood since he was not a party to the contract. It is well settled that when an agent acts on behalf of a disclosed principal, the agent will not be personally liable for a breach of the contract unless there is clear and explicit evidence of the agent’s intention to be bound (see, Savoy Record Co. v Cardinal Export Corp., 15 NY2d 1; Mastropieri v Solmar Constr. Co., 159 AD2d 698). Furthermore, we find that the plaintiff’s papers lack evidentiary facts upon which a meritorious case against the corporate defendant can be established (see, e.g., Rotuba Extruders v Ceppos, 46 NY2d 223; Masi v Zavitz Bros., 173 AD2d 526). Accordingly, we find that the defendants’ motion for summary judgment was properly granted. Mangano, P. J., Balletta, Ritter and Pizzuto, JJ., concur.